Luke, J.
1. Where there is an acknowledgment of service of a bill of
exceptions as provided by law, the bill of exceptions may be amended in the reviewing court by adding, as a party defendant iu error to the cause, any person bound by such service, although he may not have been named in the bill of exceptions. Park’s Ann. Code, § 6164 (b); Toole v. Geer, 12 Ga. App. 409 (77 S. E. 368). Accordingly, in the ease under consideration, the plaintiff in error is allowed to amend the bill of exceptions by inserting, after" the words C. B. Adams, the words “executor of Jas. E. Laidler, deceased,” so that the bill of exceptions may conform to the record in the court below.
2. Under the act of 1913 (Ga. L. 1913, p. 91), the legatee under a will is liable for tlie inheritance tax imposed by that act, and the executor of the will may recover of the legatee such sum as may be by law due by him, upon the refusal of the legatee to pay the same. 1 Park’s Ann. Code, § 1041 (e, f).
3. A party compelled by operation of law to pay a debt which in equity and good faith another party should have kept him from paying may recover from the other party the amount paid. Ticonic Bank v. Smiley, 27 Mo. 225 (46 Am. D. 593).
4. The court did not err in overruling the certiorari.

Judgment affirmed.


Wade, O. J., and Jenhins, J., eoneur.